APPLICATION FOR REHEARING
No. 604. Decided May 21, 1943.
BY THE COURT:
Submitted on appellant’s motion for rehearing. The only question presented- on the motion for rehearing which was not specifically discussed in our original opinion is, that we failed to give consideration to the question whether or not the defendant-appellant was entitled to a trial by jury and it is suggested that this question was entirely overlooked by the court, that the appellant at the commencement of the case in the Common Pleas Court objected to the jurisdiction of the court and asked for a trial by jury and that the motion was overruled.
There is striking similarity between the language which this court early employed in its opinion and the first paragraph in the argument of counsel for appellant in his brief at page 5. The language employed in the brief is as follows:
*108“The only issue in this case is whether or not the appellees have established a right of way or easement by prescription.”
The specific errors assigned at page 6 of appellant’s brief are seven in number, no one of which is directed to the claim that the court erred in refusing to grant the appellant the right of a jury trial, unless it be No. 7, namely, that the court erred in overruling the motion of the appellant for a new trial. We examine the motion for a new trial which consists of five grounds, no one of which directly or indirectly assigns as a ground for granting the motion the ruling of the trial judge denying appellant the right to trial by jury. A reviewing court will not search for errors not specifically assigned. McHugh v. State, 42 Oh. St., 154. As a general rule errors not specifically assigned will be deemed waived by the party. Hornbeck & Addams Trial and Appellate Practice, Section 157, citing McHugh v. State, supra, and Kilgore v. Emmitt, 34 Oh. St., 10.
It is true that in the brief at page 8 ther'eof there is mention of two cases in one of which, Geyer v. Bell, 1 Dayton, 147, it is gsserted broadly,
“That the question of adverse possession is to be determined by a jury.”
and in the other, Tudor Boiler Manufacturing Co., v. The I. & E. Greenwald Co., 5 C. C. (N. S.), 37, first syllabus, that
“The issues of abandonment and adverse possession are peculiarly appropriate to an action at law and triable to a jury and where questions of title are involved, a court of equity will rarely assume the burden of determining them, even though equitable remedies are necessary.”
It is then stated,
“The question of title by prescription in this case involves not only questions of law but questions of fact, which fact should be determined by a jury.”
' We discussed in our original opinion the uncertainty whether or not this appeal was presented in this court on questions of law or on questions of law and fact.' If the appeal is on questions of law and fact and in our judgment under all the circumstances that is the form of the appeal, then appellant having elected to treat the action below as one in chancery may not be heard to say that it presented a jury question.
*109If, however, the appeal is on questions of law as counsel for appellant apparently elect to treat it in their brief then we have demonstrated that no error assigned reaches the question of the right of the appellant to a jury trial.
Finally, if the question now urged be considered, neither cited case is authority for the claim that in the instant suit the trial judge erred in treating the action as one in chancery and determining it without the intervention of a jury. Geyer v. Bell, supra, is so meager in its facts as that we cannot determine just what the form of action was. It is apparent, however, that a jury tried the cause and all that the court said in the opinion is, that one of the issues for the jury was that of adverse possession which was within its province to determine. In Tudor Boiler Manufacturing Co. v. The I. & E. Greenwald Co., supra, the first syllabus is as heretofore quoted but in the per curiam opinion, page 38, it appears that a majority of the court believed that the issue involved in the case ought not to be tried in a court of chancery. Then follows this significant language:
“We have no doubt that a court of equity has a right to entertain this action, but it does not follow that plaintiff can maintain the same as a matter of right, and we are not satisfied as to the propriety of the court entertaining it.”
The authorities cited are not decisive authority to the effect that appellant in this case was entitled to a jury and that its denial was prejudicial error.
The action here clearly was for general injunctive relief, temporary and permanent, and was equitable in character. The application for rehearing will be denied.
BARNES, P.J., HORNBECK and GEIGER, JJ„ concur.